Title: From Abigail Smith Adams to Sarah Smith Adams, 20 December 1814
From: Adams, Abigail Smith
To: Adams, Sarah Smith



My Dear Daughter
Quincy December 20th 1814

I was glad to learn through mr Johnson that you had an agreable journey home  Your visit here seems more like a vision, than a reality,—and you hurried away so soon, that I had not half time enough to become acquainted with mr Johnson, to whom it was really doing an injury, for the more he was known, the more estimable he appeard
I had not one half hours conversation with my Dear Abbe, by ourselves, which I consider as a loss. for old Age has less Security for Life, than youth, we know not what a day may bring forth. as the season proved; you might have defered your return an other week
And now you have got into winter Quarters to speak in the fashion of the Times. I should like to have you brush up your writing faculties, which you have permitted to slumber for a long time: and let me know how you are, and how Sister Ann is?
I see by the papers, that you are to have added, to the polite circle which Surrounds you, Many Gen’ll officers, & Some of their Ladies. one of the first in Rank, is the Lady of Gen’ll Dearbourne, and as she has been always a very good woman; and is from N.E here I wish you would visit her. you will find her very affable—when mrs Bowdoin we were acquainted, not long since at the , the President met with her, and introduced Susan to her; not long and Since at Church they met again; and mrs Dearborne renewed the acquaintance.
Jan’ry 2 1815
The above is the third attempt I have made to write to you; two of my Letters I have thrown by, grown Stale by Age, and Some interruption from company prevented my closing this—but at the commencement of a new year, I have determined to finish it, by presenting you, My best wishes for many happy returns of the Season, and that this year, may come fraught, with as many Blessings to you, and yours, and prove as auspicious to You as the last.
Altho our Country is in distress and the terror of invading fleets and Armies threaten us, we still have many personal and private Blessings to be gratefull for.
Let not the Year pass off unmindfull of them, nor neglect to offer our thanksgiving to that Being who has cast our Lots in pleasent places—and given us a goodly Heritage.
Be so good as to present me kindly to mr and Mrs Johnson, with whom I wish it was in my power to become acquainted
As to the young folks, I hope they will consider it their duty, and find it their inclination, once a year to visit their Aged Grandparents, which will give pleasure to their / and your affectionate / Parent
Abigail Adams